            Case 2:18-cv-00136-RSM Document 28-2 Filed 04/10/19 Page 1 of 2




 1                                                             Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CV18-136 RSM
11
                          Petitioner,
12                                                       ORDER

13                                                       [PROPOSED]
                 v.
14
      ROBERT D. THORSON,
15
                         Respondent.
16
17         Having reviewed the motion of the United States of America regarding waiver of
18 attorney client privilege and to amend briefing schedule, the response of Robert Thorson,
19 and the reply by the United States, and having considered all of the files and records
20 herein and in CR16-277-RSM, the Court finds that Robert Thorson has waived the
21 attorney-client privilege with respect to the ineffective assistance of counsel claims set
22 forth in his Motion to Vacate, Set Aside or Correct Sentence Pursuant to § 2255. CV18-
23 136-RSM, Dkt. 1 (Grounds for Relief No. 4).
24         IT IS THEREFORE ORDERED that Stephan Illa may discuss with counsel for the
25 United States any and all issues relating to the ineffective assistance of counsel claims
26 made in Thorson’s Motion to Vacate, Set Aside or Correct Sentence Pursuant to § 2255.
27 CV18-136-RSM, Dkt. 1 (Ground for Relief No. Four). Mr. Illa may provide copies of
28 any documents relating to these issues to counsel for the United States. Mr. Illa may
     ORDER - 1                                                               UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     CV18-136 RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
            Case 2:18-cv-00136-RSM Document 28-2 Filed 04/10/19 Page 2 of 2




 1 summarize his responses in a declaration for the Court if he believes that to be
 2 appropriate.
 3         IT IS FURTHER ORDERED that the current due date for the United States’
 4 response to Thorson’s 2255 motion is stricken. The United States’ response to Thorson’s
 5 Motion to Vacate, Set Aside or Correct Sentence Pursuant to § 2255 (CV18-136-RSM,
 6 Dkt. 1) is reset to June 28, 2019.
 7
 8         DATED this           day of ___________________, 2019.
 9
10
11
                                                     RICARDO S. MARTINEZ
12
                                                     UNITED STATES DISTRICT JUDGE
13
14
15
16 Presented by:
17
   Stephen Hobbs
18 STEPHEN HOBBS
   Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28
     ORDER - 2                                                             UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     CV18-136 RSM
                                                                            SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
